[PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                        FOR THE ELEVENTH CIRCUIT         U.S. COURT OF APPEALS
                         ________________________          ELEVENTH CIRCUIT
                                                             AUGUST 14, 2000
                                                            THOMAS K. KAHN
                               No. 99-13527                      CLERK
                         ________________________

                  D. C. Docket No. 98-00178-CV-ORL-22B

DAVID W. BUTTS,

                                                      Plaintiff-Appellant,

                                   versus

COUNTY OF VOLUSIA,

                                                      Defendant-Appellee.

                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________
                             (August 14, 2000)


Before BLACK, CARNES and KRAVITCH, Circuit Judges.

BLACK, Circuit Judge:
         This case requires us to decide whether 42 U.S.C. § 1981 provides a cause of

action against state actors. We conclude it does not and affirm the order of the district

court.

                                 I. BACKGROUND

         Appellant David W. Butts initially sued Appellee County of Volusia in a one-

count complaint alleging racial discrimination in employment in violation of 42

U.S.C. § 1981. Appellant later filed a separate lawsuit based on Title VII of the Civil

Rights Act of 1964 and the Florida Civil Rights Act of 1992 (FCRA), but the district

court dismissed that suit because it contained the same factual allegations as the §

1981 suit. Appellant then sought to amend his § 1981 suit to add the Title VII and

FCRA claims. The district court denied the motion because Appellant filed it after the

scheduling deadline.

         Appellee moved for summary judgment based on the argument that § 1981 does

not provide a cause of action against state actors. The district court agreed, following

Jett v. Dallas Independent School District, 491 U.S. 701, 109 S. Ct. 2702 (1989),

which held a plaintiff must use the remedial provisions of § 1983 to enforce against

state actors the rights created by § 1981. The court also adopted the analysis of other

district courts in this Circuit and rejected Appellant’s argument that the Civil Rights




                                           2
Act of 1991, Pub. L. No. 102-166, 105 Stat. 1071, overruled the Supreme Court’s

interpretation of § 1981 in Jett. This appeal followed.

                                       II. DISCUSSION

       We review de novo the district court’s entry of summary judgment. See AT&T

Wireless PCS, Inc. v. City of Atlanta, 210 F.3d 1322, 1324 (11th Cir. 2000).

Appellant contends the district court improperly granted Appellee’s motion for

summary judgment on Appellant’s 42 U.S.C. § 1981 claim.1 Appellant argues the

Civil Rights Act of 1991 amended § 1981 to create a cause of action against state

actors and that such a cause of action may rely on a respondeat superior theory of

liability otherwise prohibited by § 1983 as interpreted in Jett and Monell v.

Department of Social Services of New York, 436 U.S. 694, 98 S. Ct. 2018 (1978). We

conclude the amendments did not change § 1981 and § 1983 contains the sole cause

of action against state actors for violations of § 1981.2

       Prior to the Civil Rights Act of 1991, § 1981 stated:

   1
     Appellant could have sued under § 1983 for the alleged violation of § 1981, but he chose
not to do so. Accordingly, this appeal requires us to decide whether § 1981 contains a cause of
action against state actors.
   2
      Appellant also argues the district court abused its discretion in denying Appellant’s motion
to amend the complaint. We review this denial for an abuse of discretion. See Sosa v. Airprint
Sys., 133 F.3d 1417, 1418 (11th Cir. 1998). Appellant concedes he failed to comply with the
district court’s scheduling order, see Fed. R. Civ. P. 16, and cannot demonstrate good cause to
excuse that failure. Appellant’s strategic decision to file a separate lawsuit before attempting to
amend caused much of the delay. Accordingly, the district court did not abuse its discretion.
See Sosa, 133 F.3d at 1418-19.

                                                 3
      All persons within the jurisdiction of the United States shall have the
      same right in every State and Territory to make and enforce contracts, to
      sue, be parties, give evidence, and to the full and equal benefit of all laws
      and proceedings for the security of persons and property as is enjoyed by
      white citizens, and shall be subject to like punishment, pains, penalties,
      taxes, licenses, and exactions of every kind and to no other.

      In Jett, the Supreme Court examined the interplay between the pre-amendment

§ 1981 and § 1983. Justice O’Connor, writing for a plurality, articulated two guiding

principles. First, § 1983 constitutes the exclusive remedy against state actors for

violations of the rights contained in § 1981. See Jett, 491 U.S. at 731-32, 109 S. Ct.

at 2721. Second, a plaintiff who sues a municipality under § 1983 for a violation of

the rights contained in § 1981 may not rely upon the doctrine of respondeat superior.

See id. at 731-36, 109 S. Ct. at 2721-23.

      The plurality considered the relationship between the Civil Rights Act of 1866

and the Civil Rights Act of 1871 (the precursors to § 1981 and § 1983) and concluded

the 1866 Act did not contain a remedial provision to create a federal civil cause of

action. Rather, the plurality determined Congress enacted the 1871 Act to create a

civil remedy for the enforcement of the 1866 Act against state actors. Justice

O’Connor explained

      That we have read § 1 of the 1866 Act to reach private action and have
      implied a damages remedy to effectuate the declaration of rights
      contained in that provision does not authorize us to do so in the context
      of the “state action” portion of § 1981, where Congress has established
      its own remedial scheme. In the context of the application of § 1981 and

                                            4
       § 1982 to private actors, we “had little choice but to hold that aggrieved
       individuals could enforce this prohibition, for there existed no other
       remedy to address such violations of the statute.” That is manifestly not
       the case here, and whatever the limits of the judicial power to imply or
       create remedies, it has long been the law that such power should not be
       exercised in the face of an express decision by Congress concerning the
       scope of remedies available under a particular statute.

Id. at 731-32, 109 S. Ct. at 2721 (citations omitted).

       The plurality observed that while Congress had not explained the relationship

between § 1981 and § 1983, “there is very strong evidence that the 42d Congress

which enacted the precurser of § 1983 thought that it was enacting the first, and at that

time the only, federal damages remedy for the violation of federal constitutional and

statutory rights by state governmental actors.” Id. at 734, 109 S. Ct. at 2722.

       Jett therefore determined § 1981 did not contain a cause of action against state

actors. If Jett remains good law, the district court correctly granted summary

judgment. Appellant contends, however, the Civil Rights Act of 1991 legislatively

overruled the interpretation of § 1981 contained in Jett. Although many district courts

in this Circuit, including the district court in this case, have rejected Appellant’s claim,

we have not yet had the occasion to decide this issue.3


   3
     Appellee incorrectly claims this Court has previously addressed this question. In Johnson
v. Fort Lauderdale, 148 F.3d 1228, 1229 n.2 (11th Cir. 1998), we noted the district court had
dismissed a § 1981 claim because § 1983 provided the exclusive remedy. We did not reach that
issue, however; the opinion only addressed the relationship between § 1983 and Title VII. This
Court decided the other two cases relied upon by Appellee based on the law prior to the Civil
Rights Act of 1991. See Pearson v. Macon-Bibb County Hosp. Auth., 952 F.2d 1274 (11th Cir.

                                              5
       The Civil Rights Act of 1991 amended § 1981 by designating the existing text,

quoted above, as § 1981(a) and adding two new subsections. Those new subsections

provide:

       (b) “Make and enforce contracts” defined
             For purposes of this section, the term “make and enforce
       contracts” includes the making, performance, modification, and
       termination of contracts, and the enjoyment of all benefits, privileges,
       terms, and conditions of the contractual relationship.

       (c) Protection against impairment
              The rights protected by this section are protected against
       impairment by nongovernmental discrimination and impairment under
       color of State law.

42 U.S.C. § 1981(b), (c).

       Appellant argues subsection (c) demonstrates Congress’ intent to provide a

cause of action against state actors. Appellant relies almost exclusively on the Ninth

Circuit’s opinion in Federation of African American Contractors v. Oakland, 96 F.3d
1204 (9th Cir. 1996). In Federation, the Ninth Circuit held that although § 1981(c)

did not provide an explicit cause of action against state actors, it contained an implicit

remedy. See Federation, 96 F.3d at 1210-14.




1992); Busby v. Orlando, 931 F.2d 764 (11th Cir. 1991).

                                              6
       We disagree with Federation4 and concur with the decision of the other Court

of Appeals to address this issue. See Dennis v. County of Fairfax, 55 F.3d 151, 156

n.1 (4th Cir. 1995) (concluding the Civil Rights Act of 1991 did not affect Jett). As

we noted above, in Jett, the Supreme Court refused to find in § 1981 an implied cause

of action against state actors because Congress had clearly established § 1983 as the

remedial scheme against state actors. Nothing in the 1991 amendment to § 1981

evinces Congress’ desire to alter the Supreme Court’s conclusion in Jett. The express

language of subsection (c) states that § 1981 protects against racial discrimination by

private and state actors. Put another way, § 1981(c) makes clear that the section

creates a right that private or state actors may violate but does not itself create a

remedy for that violation.

       The sparse legislative history of the Civil Rights Act of 1991 does not reveal

a contrary intent. The Ninth Circuit recognized in Federation that the legislative

history “does not explicitly announce an intent to create (or deny) a private right of

action against a state actor.” Federation, 96 F.3d at 1212. Instead, the Federation



   4
     We note, however, the Federation court would also affirm the district court in this case.
Federation concluded that while § 1981 contains a cause of action against state actors, the
limitations on respondeat superior liability from Monell apply to § 1981 just as they apply to §
1983. See Federation, 96 F.3d at 1214-15. We agree such a limitation would exist if § 1981
contained a cause of action. Because Appellant did not plead a “custom or practice” as required
by Monell, the district court properly granted summary judgment even if Appellant could sue
under § 1981.

                                               7
court and others have noted Congress added subsection (c) to codify the Supreme

Court’s decision in Runyon v. McCrary, 427 U.S. 160, 96 S. Ct. 2586 (1976), which

established that § 1981 protects against private discrimination as well as

discrimination by state actors. See id. at 1212; Anderson v. Conboy, 156 F.3d 167,

179 (2d Cir. 1998); see also H.R. Rep. No. 102-40(I), at 92 (1991), reprinted in 1991

U.S.C.C.A.N. 549, 630; H.R. Rep. No. 102-40(II), at 37 (1991), reprinted in 1991

U.S.C.C.A.N. 694, 731. Congress provided no indication that it contemplated creating

a cause of action against state actors outside of § 1983, nor did it even mention the

Supreme Court’s opinion in Jett.

      Accordingly, we conclude Jett still governs this case. The Supreme Court held

the judicial power to imply a remedy “should not be exercised in the face of an

express decision by Congress concerning the scope of remedies available under a

particular statute.” Jett, 491 U.S. at 732, 109 S. Ct. at 2721. Congress made that

express decision in § 1983; nothing in the text or history of the Civil Rights Act of

1991 alters that decision. The district court therefore correctly concluded Appellant

could not proceed with his cause of action based solely on § 1981.



                                III. CONCLUSION




                                         8
      The district court correctly granted Appellee’s motion for summary judgment.

In addition, the district court did not abuse its discretion in denying Appellant’s

motion to amend his complaint.

      AFFIRMED.




                                        9